Citation Nr: 0408684	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  97-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The appellant served on active duty for training from January 
5, 1979, to April 6, 1979; from November 18, 1979, to June 
11, 1980; from June 12, 1980, to December 31, 1980; and from 
May 2, 1981, to May 16, 1981.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2003, at which time entitlement to 
service connection for bilateral knee and elbow disorders was 
denied and her claims for entitlement to service connection 
for bilateral carpal tunnel syndrome and a bilateral hand 
disorder were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, for 
additional development.  Following the RO's completion of the 
requested actions, the case has been returned to the Board 
for review.  


FINDING OF FACT

A current disability involving either carpal tunnel syndrome 
or of a disorder of either hand is not shown.  


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2003).

2.  A bilateral hand disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As indicated above, this case was most recently remanded to 
the RO by the Board in May 2003.  Actions prior thereto also 
included the Board's remand to the RO in September 1999.  All 
of the directives of the Board set forth in the foregoing 
actions appear to have been completed.  The representative 
contrary argument is noted, it being alleged that the RO 
failed to obtain medical records compiled at Fort Sam Houston 
during a period of active duty for training.  However, the 
record reflects that the RO contacted the aforementioned 
facility on two occasions during the first half of 2002, and 
in August 2002, such facility responded that no records 
pertaining to the appellant were located at that facility.  
Moreover, the appellant was advised of the response from the 
service department facility through a supplemental statement 
of the case furnished to her in December 2002.  On the basis 
of the foregoing, in combination with the absence of any 
showing of current disability as to either disorder at issue, 
further remand to the RO is unnecessary to ensure that all 
previously requested actions have been completed.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  

It is also noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000, following the initiation 
of the claims at issue.  This law significantly added to the 
statutory law concerning VA duties when processing claims for 
VA benefits by redefining the obligations of VA with respect 
to the duty to assist and including an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice as to the foregoing was provided 
to the appellant in this instance through a letter, dated in 
June 2002, from the RO.  Such was followed by issuance of 
supplemental statements of the case in December 2002 and July 
2003 in which specific portions of the VCAA and 38 C.F.R. 
§ 3.159 were cited and discussed.  The Board notes 
particularly that the veteran was specifically notified that 
ultimately it was her responsibility to get the records for 
her claims.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, through 
development efforts of the RO and the Board, the appellant 
has been afforded multiple opportunities to submit evidence 
in support of requested VA benefits.  VA has assisted her in 
obtaining any and all examination and treatment records 
having a bearing on the matters herein at issue.  In 
addition, the appellant has been afforded one or more VA 
medical examinations during the course of this appeal so that 
a complete assessment of the disabilities in question could 
be obtained and made a part of the claims folder.  In light 
of the foregoing, and in the absence of any indication from 
the appellant that there is in existence pertinent evidence 
that is not already on file, it is concluded that the VA's 
duty-to-assist obligation has been fully satisfied in this 
instance.  

Fourthly, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 
Vet.App. 412 (2004), held, in part, that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this case, the initial RO decision 
was made in 1997 prior to November 2000 enactment of the VCAA 
was enacted.  Hence, it was impossible in 1997 for VA to 
comply with a law that did not then exist.  Moreover, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claims in question, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the appellant.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, this could not have been the intention of 
the Court, otherwise it would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed.Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to consider the evidence of record on a de novo 
basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C.A. § 7104(a) (West 2002), 
all questions in a matter which under 38 U.S.C.A. § 511(a) 
are subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant, beginning in 
2002, was not afforded to her prior to the first RO 
adjudication of the claims in 1997, full notice was provided 
by the RO prior to the most recent transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and multiple 
supplemental statements of the case were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Service Connection

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted while performing active duty for training, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. § 3.303.  

In testimony offered by the appellant at an RO hearing in 
March 1998 and in other written testimony, she claims that a 
bilateral hand disorder, inclusive of tendonitis, and 
bilateral carpal tunnel syndrome were first manifested during 
a period of active duty for training.  The record reflects 
that the appellant served on active duty for training from 
November 1979 to December 1980.  An October 1980 treatment 
record indicates that she voiced complaints of pain and 
swelling in the left hand as well as numbness of both hands.  
The impressions were tendonitis of the left hand and rule out 
carpal tunnel syndrome.  No other complaints or findings 
regarding carpal tunnel syndrome or a hand disorder are set 
forth in service medical records.

Following service, a private treating physician indicated in 
a July 1997 report that the appellant had chronic pain of the 
hands and wrists, due to arthritis and carpal tunnel 
syndrome, albeit without reference to any diagnostic testing 
or radiographs confirmatory of arthritic involvement or 
carpal tunnel syndrome.  Following a VA examination in June 
1997, the appellant was diagnosed with carpal tunnel syndrome 
of both hands.  In early 1998, a private treating orthopedist 
reported an assessment of carpal tunnel syndrome, with 
treatment thereof by bilateral wrist splints.  

In March 1998, the appellant testified that she had a long 
history of carpal tunnel syndrome and tendonitis dating back 
to "active service" between August 1980 and June 1981.

Also of record are statements, received by the RO in July 
2003, from individuals who served with the appellant during 
one or more of her periods of active duty for training.  The 
lay affiants recalled that the appellant had suffered from 
pain, numbness, and swelling of the hand and fingers in or 
about November 1979 or during the fall months of 1979.  

In an effort to define more specifically the nature and 
etiology of the claimed disorders, the Board in May 2003 
directed that the appellant be afforded VA medical 
examinations.  Such evaluations were conducted in September 
2003, with review of the appellant's claims folder by each 
examiner.  Clinical examinations and testing at that time, 
inclusive of X-rays and nerve conduction studies, yielded no 
diagnosis of current disability involving either carpal 
tunnel syndrome or a disorder of either hand.  

The conclusions reached by the VA examiners in September 2003 
are found to be of far greater probative value than those 
offered in service and thereafter by treating medical 
professionals.  The 2003 conclusions were based on current 
medical data obtained by examination, as well as objective 
testing, such as radiographs and electrodiagnostic studies.  
Such conclusions, too, were made with the benefit of a 
longitudinal review of the appellant's entire claims folder.  
Only rule out carpal tunnel syndrome was raised in service, 
and while an assessment thereof is shown in 1997, there is no 
indication that the disorder was confirmed through nerve 
conduction testing or other objective studies then or since.  
As for the October 1980 diagnosis of left hand tendonitis, 
there is no further medical substantiation of its presence or 
any other disorder of either hand.  To that end, the 
testimony of the appellant as to the existence of current 
disablement due to carpal tunnel syndrome or a bilateral hand 
disorder is not borne out by the medical evidence presented 
in this matter.  In all, a preponderance of the evidence is 
against each of the claims at issue, and inasmuch as that is 
the case, denial of the appellant's entitlement to service 
connection for bilateral carpal tunnel syndrome and a 
bilateral hand disorder is required.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claims, the doctrine is not for application.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  

Service connection for a bilateral hand disorder is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



